 



Exhibit 10.16
EXCHANGE AND PURCHASE AGREEMENT
     This Exchange and Purchase Agreement, dated as of November 17, 2006 (this
“Agreement”) by and among Hercules Holding II, LLC, a Delaware limited liability
company (“Parent”) and the other persons named in the signature pages hereto
(the “Management Stockholders”). Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Merger Agreement (as
defined below).
     WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of July 24,
2006 (the “Merger Agreement”), by and among Parent, Hercules Acquisition
Corporation, a Delaware corporation (“Merger Sub”) and HCA Inc., a Delaware
corporation (the “Company”), and subject to the terms and conditions set forth
in the Merger Agreement, Merger Sub will be merged with and into the Company
(the “Merger”), with the Company surviving the Merger as a subsidiary of Parent;
and
     WHEREAS, in connection with the Merger, Parent has agreed to (i) permit the
Management Stockholders, and the Management Stockholders desire, immediately
prior to the Effective Time, to exchange certain shares (the “Exchanged Shares”)
of common stock, par value $0.01 per share, of the Company (the “Common Stock”),
as specified by the Management Stockholder, for limited liability company
membership interests in Parent (“Limited Liability Company Interests”)
immediately prior to the Effective Time, which Limited Liability Company
Interests will be liquidated, immediately after the Effective Time, in exchange
for shares of common stock, par value $0.01 per share, of the Surviving
Corporation (the “Surviving Common Stock”) and cash in lieu of fractional
shares, if any, and/or (ii) purchase from each Management Stockholder, at a per
share purchase price equal to the Merger Consideration, certain other shares of
Common Stock owned by such Management Stockholder, as specified by the
Management Stockholder; and
     WHEREAS, the parties hereto intend that for U.S. federal income tax
purposes, the exchange of Exchanged Shares for Limited Liability Interests in
Parent followed by the immediate liquidation of such Limited Liability Interests
for shares of Surviving Common Stock be disregarded and treated with respect to
each Management Stockholder as an exchange by the Management Stockholder of the
Exchanged Shares for the shares of Surviving Common Stock in a transaction
described in section 1036 and/or section 368(a)(1)(E) of the Internal Revenue
Code of 1986, as amended, in which no gain or loss is recognized by the
Management Stockholder, except to the extent of cash received in lieu of
fractional shares.
     NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:
ARTICLE I
THE SHARE EXCHANGE AND SHARE PURCHASE
     1.1 The Share Exchange.
     (a) Upon the terms and subject to the conditions set forth in this
Agreement, at the Share Closing (as defined below), each Management Stockholder
shall transfer (the “Share

 



--------------------------------------------------------------------------------



 



2
Exchange”) all right, title and interest in and to the shares of Common Stock
set forth under the caption “ROLLOVER OF UNRESTRICTED SHARES” in the
corresponding signature page for such Management Stockholder, free and clear of
any Liens (as defined below), to Parent in exchange for Limited Liability
Company Interests in Parent that, immediately after the Effective Time, shall be
liquidated in exchange for a number of shares of Surviving Common Stock having a
value immediately after the Effective Time equal to the product of (i) the
number of Exchanged Shares being transferred by such Management Stockholder in
the Share Exchange and (ii) $51.00, less any applicable withholding taxes. Each
of the parties hereto agrees to treat, to the extent permitted by applicable
law, the Share Exchange for U.S. federal tax purposes as an exchange of the
Exchanged Shares for Surviving Common Stock in a transaction described in
section 1036 and/or section 368(a)(1)(E) of the Internal Revenue Code of 1986,
as amended, in which no gain or loss is recognized by the Management
Stockholder.
     (b) Notwithstanding the foregoing, no certificate or scrip representing
fractional shares of Surviving Common Stock shall be issued pursuant to the
Share Exchange, and such fractional share interests shall not entitle the owner
thereof to vote or to any rights as a stockholder of the Surviving Corporation
with respect to any such fractional shares. In lieu of any such fractional
shares, each Management Stockholder who would otherwise have been entitled to a
fraction of a share of Surviving Common Stock pursuant to the Share Exchange in
accordance with Section 1.1(a) above shall be entitled to receive from Parent a
cash payment in lieu of such fractional share in an amount equal to such
fraction multiplied by the per share value of the Surviving Corporation
immediately after the Merger (and giving effect to any shares issued pursuant to
the Share Exchange) less any applicable withholding taxes.
     (c) The Limited Liability Company Interests issued in respect of the Share
Exchange to each Management Stockholder may not be directly or indirectly
offered, transferred, sold, assigned, pledged, hypothecated or otherwise
disposed of by any Management Stockholder. Such Limited Liability Company
Interests shall be uncertificated.
     1.2 The Share Purchase. Upon the terms and subject to the conditions set
forth in this Agreement, at the Share Closing (as defined below), Parent shall
acquire (the “Share Purchase”) from each Management Stockholder, and Management
Stockholder shall sell, assign, transfer and deliver to Parent, all right, title
and interest in and to the shares of Common Stock (the “Sold Shares”) set forth
under the captions “UNRESTRICTED SHARES TO BE PURCHASED BY PARENT” and
“RESTRICTED SHARES TO BE PURCHASED BY PARENT” in the corresponding signature
page for such Management Stockholder, free and clear of any Liens (other than
those, if any, created by Parent), and Parent shall pay to such Management
Stockholder in consideration therefor an aggregate cash amount equal to the
product of $51.00 and the number of Sold Shares, without interest and less any
applicable withholding taxes (such amount, the “Sold Share Consideration”), a
portion of which, to the extent relating to proceeds in respect of Sold Shares
that are currently subject to vesting or similar restrictions, may be used by
such Management Stockholder upon election as set forth under the caption
“AFTER-TAX PROCEEDS FROM SALE OF RESTRICTED SHARES TO BE REINVESTED IN SURVIVING
CORPORATION SHARES” in his or her signature page to this Agreement, to satisfy
all or a portion of the purchase price in respect of such Management
Stockholder’s purchase of Purchased Stock (as defined in the Management
Stockholder’s Agreement) pursuant to the Management Stockholder’s Agreement (as
defined below) (any amounts so used, the “Reinvestment Amount”).

 



--------------------------------------------------------------------------------



 



3
     1.3 Share Closing. The closing (the “Share Closing”) of the Share Exchange
and Share Purchase shall take place at the offices of Simpson Thacher & Bartlett
LLP, 425 Lexington Avenue, New York, New York, on the date of the Closing but
immediately prior to the Effective Time, provided that the conditions set forth
in Section 5.1 hereof shall have been satisfied or waived on or prior thereto.
At the Share Closing, (a) each of the Management Stockholders will deliver and
surrender or will cause to be delivered and surrendered to Parent the
certificate or certificates representing the Exchanged Shares and Sold Shares,
in each case duly endorsed for transfer to Parent and/or accompanied by stock or
other appropriate powers duly endorsed in blank, or such other instruments of
transfer as Parent may reasonably request, including without limitation a letter
of instruction to the Company’s transfer agent, and a properly completed
Internal Revenue Service Form W-9, and (b) Parent will deliver or cause to be
delivered to each of the Management Stockholders, if applicable, an amount in
cash equal to (i) the sum of (x) the Sold Share Consideration in respect of such
Management Stockholder’s Sold Shares and (y) any cash to be paid such Management
Stockholder in lieu of fractional shares of Surviving Common Stock pursuant to
Section 1.1(b) hereof less (ii) such Management Stockholder’s Reinvestment
Amount, if any, by certified bank check to the address designated by such
Management Stockholder and set forth on his or her signature page to this
Agreement. Immediately after the Closing, Parent will deliver or cause to be
delivered to each of the Management Stockholders engaging in the Share Exchange,
if applicable, a stock certificate or certificates representing that number of
shares of Surviving Common Stock to be received by such Management Stockholder
in the Share Exchange.
     1.4 Closing under the Merger Agreement. In the event that the Share Closing
has occurred but the Closing does not occur for any reason whatsoever, (a) each
Management Stockholder shall return, as promptly as practicable, to Parent an
amount in cash equal to any Sold Share Consideration and any cash received in
lieu of fractional shares received by such Management Stockholder at the Share
Closing (less any applicable Reinvestment Amount) and (b) Parent shall return,
as promptly as practicable, to each Management Stockholder such Management
Stockholder’s Exchanged Shares and Sold Shares transferred to Parent at the
Share Closing and, upon compliance with the foregoing, no party shall have any
further rights or obligations under this Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF PARENT
     Parent hereby represents and warrants to the Management Stockholders as of
the date hereof and the date of the Share Closing that:
     2.1 Corporate Existence and Power. Parent is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware.
     2.2 Authorization. The execution, delivery and performance by Parent of
this Agreement and the consummation of the transactions contemplated hereby are
within Parent’s limited liability company powers and have been duly authorized
by all necessary action on the part of Parent. This Agreement has been duly and
validly executed and delivered by Parent. Assuming this Agreement is the valid
and binding agreement of each of the Management Stockholders, this Agreement
constitutes the legal, valid and binding agreement of Parent, enforceable
against Parent in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of

 



--------------------------------------------------------------------------------



 



4
general application affecting enforcement or creditors’ rights generally and
general equitable principles.
     2.4 Noncontravention. The execution, delivery and performance by Parent of
this Agreement does not and will not (a) violate the certificate of formation or
operating agreement of Parent, (b) violate any law, rule, regulation, judgment,
injunction, order or decree applicable to or binding upon Parent, (c) require
any consent or other action by any person under, constitute a default under
(with due notice or lapse of time or both), or give rise to any right of
termination, cancellation or acceleration of any right or obligation of Parent
or to a loss of any benefit to which Parent is entitled under any provisions of
any agreement or other instrument binding upon Parent or any of its assets or
properties or (d) result in the creation or imposition of any material mortgage,
lien, pledge, charge, security interest or encumbrance (each, a “Lien”) on any
property or asset of Parent.
     2.5 Valid Issuance of Securities. The shares of Surviving Common Stock and
Limited Liability Company Interests which are being issued to the Management
Stockholders hereunder will, when issued, sold and delivered in accordance with
the terms hereof for the consideration expressed herein, have been duly and
validly authorized and issued and will be fully paid and nonassessable.
     2.6 Sufficiency of Funds. At the Share Closing, Parent will have sufficient
funds necessary to pay the aggregate amount of all Sold Share Consideration
(less all Reinvestment Amounts) and cash in lieu of fractional shares payable to
the Management Stockholders at such time.
     2.7 Company Action. Prior to the Share Closing, Parent shall use its
reasonable best efforts to cause the Company to take such actions as are
necessary to permit the issuance of shares of the Surviving Common Stock
contemplated by this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE MANAGEMENT STOCKHOLDERS
     Each Management Stockholder hereby represents and warrants, severally and
not jointly, to Parent as of the date hereof and the date of the Share Closing
that:
     3.1 Authorization. This Agreement has been duly and validly executed and
delivered by such Management Stockholder. Assuming this Agreement is the valid
and binding agreement of Parent, this Agreement constitutes the legal, valid and
binding agreement of such Management Stockholder, enforceable against such
Management Stockholder in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement or creditors’ rights generally and
general equitable principles.
     3.3 Noncontravention. The execution, delivery and performance by each of
the Management Stockholders of this Agreement does not and will not (a) violate
any law, rule, regulation, judgment, injunction, order or decree applicable to
or binding upon such Management Stockholder, (b) require any consent or other
action by any person under, constitute a default under (with due notice or lapse
of time or both), or give rise to any right

 



--------------------------------------------------------------------------------



 



5
of termination, cancellation or acceleration of any right or obligation of such
Management Stockholder or to a loss of any benefit to which such Management
Stockholder is entitled under any provision of any agreement or other instrument
binding upon such Management Stockholder or any of his or her assets or
properties or (c) result in the creation or imposition of any material Lien on
any property or asset of such Management Stockholder.
     3.5 Valid Title. Such Management Stockholder is the sole (or joint with his
or her spouse) record and beneficial owner of the Sold Shares and Exchanged
Shares which are transferred by such Management Stockholder to Parent hereunder
and such Management Stockholder has good and valid title to those shares, free
and clear of any preemptive rights, Liens, transfer taxes, claims, charges,
assessments or encumbrances of any kind or other restrictions on transfer.
     3.6 Accredited Investor Status. Such Management Stockholder is an
“accredited investor” as defined in Rule 501(a) of Regulation D, as amended,
under the Securities Act of 1933, as amended.
     3.7 Additional Representations. Such Management Stockholder hereby makes
those representations and warranties set forth in Sections 2(f) and 2(g) of the
Management Stockholder’s Agreement with respect to the shares of Surviving
Common Stock to be received by such Management Stockholder under the Share
Exchange.
ARTICLE IV
COVENANTS OF PARENT AND THE MANAGEMENT STOCKHOLDERS
     4.1 Other Agreements. At or prior to the Share Closing, (a) each of the
Management Stockholders and the Company shall enter into a Management
Stockholder’s Agreement, the form of which is attached hereto as Exhibit A (the
“Management Stockholder’s Agreement”) and (b) Parent and each of the Management
Stockholders shall enter into a Sale Participation Agreement, the form of which
is attached hereto as Exhibit B (the “Sale Participation Agreement”). Each
Management Stockholder acknowledges and agrees that any shares of Surviving
Common Stock received at the Share Closing pursuant to the Share Exchange and
such Management Stockholder’s rights in respect thereof shall be subject to the
terms and conditions set forth in the Management Stockholder’s Agreement and
Sale Participation Agreement, including without limitation the restrictions on
transfer set forth therein.
     4.2 Further Assurances. Parent and each Management Stockholder agree that,
from time to time, whether on or after the date of the Share Closing, each of
them will execute and deliver such further instruments of conveyance and
transfer and take such other actions as may be necessary to carry out the
purposes and intents of this Agreement.
ARTICLE V
CONDITIONS TO SHARE CLOSING; TERMINATION
     5.1 Conditions to the Share Closing.
     (a) Each party’s respective obligations to consummate the transactions
contemplated by Article I is subject to (i) the satisfaction or waiver on or
prior to the Share

 



--------------------------------------------------------------------------------



 



6
Closing of all conditions to closing set forth in Article VIII of the Merger
Agreement (other than those conditions which by their terms are to be satisfied
at Closing under the Merger Agreement) and (ii) each party to the Merger
Agreement being ready, willing and able to consummate the Merger following
completion of the transactions contemplated by this Agreement.
     (b) Parent’s obligations to consummate the transactions contemplated by
Article I with respect to each Management Stockholder is further subject to
(i) the representations and warranties of such Management Stockholder contained
in this Agreement being true in all material respects when made and at and as of
the Closing Date, as if made at and as of such date, (ii) such Management
Stockholder having performed in all material respects all of its obligations
hereunder required to be performed by it on or prior to the Closing Date,
(iii) such Management Stockholder having executed and delivered the Sale
Participation Agreement and the Management Shareholders Agreement, and (iv) such
Management Stockholder shall have delivered to Parent a properly completed
Internal Revenue Service Form W-9.
     5.2 Termination. This Agreement shall terminate with respect to Parent and
each Management Stockholder automatically without any action on the part of the
parties hereto on the earlier to occur of (a) termination of the Merger
Agreement in accordance with the terms thereof and (b) the Effective Time, if
the transactions contemplated by Article I with respect to such Management
Stockholder have not been consummated prior thereto as a result of the
conditions set forth in Section 5.1 not being satisfied.
     5.3 Effect of Termination. If this Agreement is terminated pursuant to
Section 5.2, this Agreement shall forthwith become null and void and there shall
be no liability or obligation on the part of Parent or any Management
Stockholder or their Affiliates, provided that if termination pursuant to
Section 5.2(b) shall result from the willful failure of a party to perform a
covenant of this Agreement, such party shall not be relived of any liability for
such breach prior to such termination. Nothwithstanding the foregoing, the
provisions in Sections 1.4, 6.4, 6.5 and 6.6 will survive the termination
hereof.
ARTICLE VI
MISCELLANEOUS
     6.1 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid or (d) one
(1) business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to such party’s address as set forth below or at
such other address or to such other person as the party shall have furnished to
each other party in writing in accordance with this provision:
          if to Parent, to:
Hercules Holding II, LLC

c/o Merrill Lynch Global Private Equity
Four World Financial Center, Floor 23

 



--------------------------------------------------------------------------------



 



7
New York, NY 10080
Attention: George A. Bitar
Facsimile: (212) 449-1119
and
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA 02199
Attention: Chris Gordon
Facsimile: (617) 516-2010
and
Kohlberg Kravis Roberts & Co. L.P.
2800 Sand Hill Road, Suite 200
Menlo Park, CA 94025
Attention: James C. Momtazee
Facsimile: (650) 233-6584
with copies to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: David J. Sorkin
Facsimile: (212) 455-2500

      if to a Management Stockholder, at such Management Stockholder’s address
as set forth on his or her respective signature page hereto.

     6.2 Amendments and Waivers. (c) Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective;
provided that, the foregoing notwithstanding, this Agreement may be amended
without the consent of the Management Stockholders unless such amendment
(i) materially adversely affects the rights or obligations of the Management
Stockholders hereunder, in which case such amendment shall not be effective
unless and until such Management Stockholders have consented thereto in writing
or (ii) adversely affects the rights or obligations of the Management
Stockholders hereunder in more than a de minimus way but less than a material
way, in which case such amendment shall require the consent of a majority of the
equity interests held by such affected class of stockholders prior to becoming
effective.
     (d) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 



--------------------------------------------------------------------------------



 



8
     6.3 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of (a) Parent, in the case of assignment, delegation or transfer of any
rights or obligations hereunder by a Management Stockholder, and (b) a majority
of the Management Stockholders, in the case of assignment, delegation or
transfer of any rights or obligations hereunder by Parent.
     6.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware.
     6.5 Jurisdiction; Arbitration.
     (a) In the event of any controversy among the parties hereto arising out
of, or relating to, this Agreement which cannot be settled amicably by the
parties, such controversy shall be finally, exclusively and conclusively settled
by mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules by a single independent arbitrator. Such
arbitration process shall take place in Nashville, TN. The decision of the
arbitrator shall be final and binding upon all parties hereto and shall be
rendered pursuant to a written decision, which contains a detailed recital of
the arbitrator’s reasoning. Judgment upon the award rendered may be entered in
any court having jurisdiction thereof.
     (b) In the event of any arbitration or other disputes with regard to this
Agreement or any other document or agreement referred to herein, each party to
this Agreement shall pay its own legal fees and expenses, unless otherwise
determined by the arbitrator. If the Management Stockholder substantially
prevails on any of his or her substantive legal claims, then Parent shall
reimburse all legal fees and arbitration fees incurred by the Management
Stockholder to arbitrate the dispute.
     6.6 Waiver Of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     6.7 Counterparts; Third Party Beneficiaries. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective as to a particular Management Stockholder
when such Management Stockholder shall have received a counterpart hereof signed
by Parent. No provision of this Agreement shall confer upon any person other
than the parties hereto any rights or remedies hereunder.
     6.8 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement.
     6.9 Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.

 



--------------------------------------------------------------------------------



 



9
     6.10 Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by law.
     6.11 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as
of the date first above written.

            HERCULES HOLDING II, LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



MANAGEMENT STOCKHOLDER SIGNATURE PAGE

      Name:  
____________
Address:  
 
   
____________
   
____________
   
____________

Bank Account Information:
Bank Name:
Bank Address:
ABA #:
A/C Name:
A/C No.:
Contact:
Name:
Phone:
NOTE: YOU MAY NOT EXCHANGE OPTIONS TO PURCHASE COMMON STOCK OF THE COMPANY
PURSUANT TO THIS EXCHANGE AND PURCHASE AGREEMENT.
EXCHANGED SHARES

  1.   Are you exchanging shares of Common Stock that you currently own for
shares of common stock of the Surviving Corporation?

    o Yes o No

    If yes, please indicate the shares you agree to exchange in the grid below.

    If yes, please indicate the shares you agree to exchange in the grid below.

                              DESCRIPTION OF EXCHANGED SHARES         Name and
Address of Registered                       Holder or Name and Address          
        Certificate   of Broker and the Account Number           Date Shares to
be     Number(s) of Shares   of the Broker Account in   Number of Shares to    
Exchanged were     to be Exchanged, if   Which Shares Are Held   be Exchanged  
  Acquired     applicable  

     

     

                       

     

                       

                       
Total
     

 



--------------------------------------------------------------------------------



 



SOLD SHARES

  2.   Do you wish Parent to purchase shares of Common Stock that you currently
own rather than receiving Merger Consideration (as defined in the Merger
Agreement) in respect of such shares from the Company’s Paying Agent pursuant to
the Merger Agreement?

      o Yes o No         If yes, please indicate the shares you wish Parent to
purchase in the grid below.

                              DESCRIPTION OF SOLD SHARES         Name and
Address of Registered                       Holder or Name of Broker            
      Certificate   and the Account Number           Date Shares to be    
Number(s) of Shares   of the Broker Account in   Number of Shares to     Sold
were     to be Sold, if   Which Shares Are Held   be Sold to Parent     Acquired
    applicable  

     

     

                       

     

                       

                       
Total number of restricted shares
Total number of unrestricted shares
Total number of Sold Shares
     

YOU UNDERSTAND AND AGREE THAT (I) IN ORDER TO RECEIVE ANY SHARES IN THE
SURVIVING CORPORATION AND/OR ANY CASH CONSIDERATION IN RESPECT OF SHARES SOLD TO
PARENT PURSUANT TO THIS EXCHANGE AND PURCHASE AGREEMENT, YOU MUST SUBMIT ANY
DOCUMENTATION APPLICABLE TO YOU AS SET FORTH IN SECTION 1.3 OF THIS EXCHANGE AND
PURCHASE AGREEMENT AND (II) EXECUTION OF THIS AGREEMENT CONSTITUTES ASSENT TO
THE CONSUMMATION OF THE MERGER AND CONSTITUTES A WAIVER BY THE UNDERSIGNED OF
ANY APPRAISAL OR DISSENTERS’ RIGHTS WITH RESPECT TO ANY EXCHANGED SHARES AND
SOLD SHARES UNDER THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE (“DGCL”)
WHETHER OR NOT THE UNDERSIGNED HAS PREVIOUSLY MADE A WRITTEN DEMAND UPON THE
COMPANY AND/OR OTHERWISE COMPLIED WITH THE APPRAISAL RIGHTS PROVISIONS OF THE
DGCL.
IN WITNESS WHEREOF, I hereby agree to be a party to this Agreement as a
“Management Stockholder” as of the date first above written.
Signature:___________________________

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF MANAGEMENT STOCKHOLDER’S AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SALE PARTICIPATION AGREEMENT

 